Case: 14-50259      Document: 00512948413         Page: 1    Date Filed: 02/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50259
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 25, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FELIX ZUNIGA-BENITEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:13-CR-6-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Felix Zuniga-Benitez pleaded guilty to being found unlawfully present in
the United States after removal. On appeal, he argues that his sentence of 42
months of imprisonment, which was above the applicable guidelines range, is
substantively unreasonable.          He argues that the district court erred by
focusing only on his uncounted prior convictions, particularly a prior conviction




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50259     Document: 00512948413      Page: 2   Date Filed: 02/25/2015


                                  No. 14-50259

for sexual assault of a child, despite the fact that most of these convictions
occurred more than 20 years ago.
      Zuniga-Benitez failed to object in the district court to the reasonableness
of his sentence; therefore, review is limited to plain error. See Puckett v. United
States, 556 U.S. 129, 135 (2009); United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007). Sentences, whether inside or outside the Guidelines, are
reviewed for reasonableness in light of the 18 U.S.C. § 3553(a) factors. Gall v.
United States, 552 U.S. 38, 51 (2007). “A sentence is unreasonable if it (1) does
not account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.” Peltier, 505 F.3d at 392
(internal quotation marks and citation omitted).
      The record reflects that the district court considered Zuniga-Benitez’s
arguments but relied on appropriate § 3553(a) factors in determining that an
above-guideline sentence was warranted, such as Zuniga-Benitez’s criminal
history and characteristics, the need to promote respect for the law, the need
to deter future criminal conduct, and the need to impose a just sentence.
Further, the extent of the variance was not significant compared to other more
substantial variances affirmed by the court. See, e.g., United States v. Lopez-
Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Therefore, Zuniga-Benitez has
not demonstrated that the district court committed clear or obvious error in
imposing the 42-month sentence. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        2